The City Court of Brooklyn, in my opinion, had jurisdiction of this case, and the act conferring that jurisdiction is constitutional.
By the constitutional amendment, adopted in 1869, it was provided that the Superior Court of the city of New York, the Court of Common Pleas of the city of New York, the Superior Court of Buffalo and the City Court of Brooklyn should be continued, "with the powers and jurisdiction they now severally have, and such further civil and criminal jurisdiction as may be conferred by law." (Art. 6, § 12.) *Page 461 
It is clear that the powers of this constitutional amendment did not intend to abridge or abate any of the powers then conferred, or assumed to be conferred upon those courts by the several statutes of the State. The purpose of this provision was to authorize larger and more extended jurisdiction. It is also plain that this provision intended to allow as large a jurisdiction to be exercised by the City Court of Brooklyn as was or should be exercised by either of the other named courts. There is no reason for any difference or discrimination against the Brooklyn Court. Brooklyn is a much larger city than Buffalo, and has as great need of this judicial force. No extended argument is required on this point.
What powers these courts possessed, will appear by the statutes under which they were organized. Whether the statutes conferring those powers were or were not authorized by the Constitution, as it then stood, is of no moment, as it is plain that the framers of this constitutional amendment intended to ratify all the powers assumed to be conferred by the statutes upon these courts, and authorized "such additional jurisdiction as may be conferred by law," although their constitutionality has been affirmed by this court. (International Bank v. Bradley, 19 N.Y., 245.)
By the statute organizing the Superior Court of Buffalo, that court had jurisdiction, among other things and among other cases, in an action when the cause of action arose, "or when the contract was made in that city," whether any of the parties reside therein or not. The process in such cases was authorized to be served in any part of the State, in the same manner as in the Supreme Court. This act was passed in 1854, and amended in 1857. The Recorder's Court of Buffalo was converted into a Superior Court, and those large powers conferred. Upon the City Court of Brooklyn like powers were conferred by the act of 1849 (chap. 125), and the judges of that court were to be elected. Jurisdiction was also conferred upon the latter court, among other cases, of all civil actions when either party resided in that city. In this case the plaintiff only resided therein. Assuming these *Page 462 
courts to be yet local, and that general, unlimited jurisdiction could not be conferred upon them by law, it would seem to be clear that there is as much of locality in this provision as to the City Court of Brooklyn, as in the act referred to as to the Superior Court of Buffalo. In that case it was not necessary that either party should reside therein. If the contract was made or the cause of action arose therein, it had jurisdiction and might send its process all over the State. This would confer a very large jurisdiction upon the Superior Court of New York. In such cases it was not necessary that either party should ever have seen the city to give it jurisdiction. Besides, the residence of the plaintiff was, at the time of the adoption of this constitutional amendment, recognized by the Code, as a proper ground for locating the place of trial in that county.
All concur with ALLEN, J., except PECKHAM, J., dissenting.
Judgment reversed and complaint dismissed.